UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7564



DENNIS RAY GRAVES,

                                           Petitioner - Appellant,

          versus


EDDIE PEARSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1048)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Ray Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Ray Graves seeks to appeal the district court’s order

dismissing without prejudice, and as second or successive, his

petition filed under 28 U.S.C. § 2254 (2000).          An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           When, as here, a district court

dismisses   a   §   2254   petition   solely   on   procedural   grounds,   a

certificate of appealability will not issue unless the petitioner

can demonstrate both "(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’"       Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).

     We have reviewed the record and conclude for the reasons

stated by the district court that Graves has not made the requisite

showing.    See Graves v. Pearson, No. CA-02-1048 (E.D. Va. filed

Aug. 28, 2002; entered Aug. 29, 2002).              Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We further

deny Graves’ motion for the appointment of counsel.              We dispense

with oral argument because the facts and legal contentions are




                                      2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3